Exhibit 10.38

 

THERAVANCE, INC.

 

2012 EQUITY INCENTIVE PLAN

 

(AS ADOPTED EFFECTIVE MAY 16, 2012)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

INTRODUCTION

1

 

 

 

ARTICLE II.

ADMINISTRATION

1

2.1

Committee Composition

1

2.2

Committee Responsibilities

1

2.3

Committee for Non-Officer Grants

2

 

 

 

ARTICLE III.

SHARES AVAILABLE FOR GRANTS

2

3.1

Basic Limitation

2

3.2

Additional Shares

2

3.3

Shares Subject to Substituted Awards

3

 

 

 

ARTICLE IV.

ELIGIBILITY

3

4.1

Incentive Stock Options

3

4.2

Other Grants

3

 

 

 

ARTICLE V.

OPTIONS

4

5.1

Stock Option Agreement

4

5.2

Number of Shares

4

5.3

Exercise Price

4

5.4

Exercisability and Term

4

5.5

Modification or Assumption of Options

4

5.6

Buyout Provisions

5

 

 

 

ARTICLE VI.

PAYMENT FOR OPTION SHARES

5

6.1

General Rule

5

6.2

Surrender of Stock

5

6.3

Exercise/Sale

5

6.4

Exercise/Pledge

5

6.5

Promissory Note

5

6.6

Other Forms of Payment

6

 

 

 

ARTICLE VII.

STOCK APPRECIATION RIGHTS

6

7.1

SAR Agreement

6

7.2

Number of Shares

6

7.3

Exercise Price

6

7.4

Exercisability and Term

6

7.5

Exercise of SARs

6

7.6

Modification or Assumption of SARs

7

7.7

Buyout Provisions

7

 

 

 

ARTICLE VIII.

RESTRICTED SHARES

7

8.1

Restricted Stock Agreement

7

8.2

Payment for Awards

7

8.3

Vesting Conditions

7

8.4

Voting and Dividend Rights

8

 

--------------------------------------------------------------------------------


 

ARTICLE IX.

STOCK UNITS AND PERFORMANCE CASH AWARDS

8

9.1

Stock Unit Agreement

8

9.2

Payment for Awards

8

9.3

Vesting Conditions

8

9.4

Voting and Dividend Rights

9

9.5

Form and Time of Settlement of Stock Units

9

9.6

Death of Recipient

9

9.7

Modification or Assumption of Stock Units

10

9.8

Creditors’ Rights

10

9.9

Performance Cash Awards

10

 

 

 

ARTICLE X.

CHANGE IN CONTROL

10

10.1

Effect of Change in Control

10

10.2

Acceleration

11

 

 

 

ARTICLE XI.

PROTECTION AGAINST DILUTION

11

11.1

Adjustments

11

11.2

Dissolution or Liquidation

11

11.3

Reorganizations

11

 

 

 

ARTICLE XII.

DEFERRAL OF AWARDS

12

 

 

 

ARTICLE XIII.

AWARDS UNDER OTHER PLANS

13

 

 

 

ARTICLE XIV.

PAYMENT OF FEES IN SECURITIES

13

14.1

Effective Date

13

14.2

Elections to Receive NSOs, Restricted Shares or Stock Units

13

14.3

Number and Terms of NSOs, Restricted Shares or Stock Units

13

 

 

 

ARTICLE XV.

LIMITATION ON RIGHTS

13

15.1

No Retention Rights

13

15.2

Stockholders’ Rights

14

15.3

Regulatory Requirements

14

15.4

Transferability of Awards

14

15.5

Recoupment of Awards

14

 

 

 

ARTICLE XVI.

WITHHOLDING TAXES

14

16.1

General

14

16.2

Share Withholding

15

 

 

 

ARTICLE XVII.

FUTURE OF THE PLAN

15

17.1

Term of the Plan

15

17.2

Amendment or Termination

15

17.3

Stockholder Approval

15

 

 

 

ARTICLE XVIII.

DEFINITIONS

15

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC.
2012 EQUITY INCENTIVE PLAN

 

ARTICLE I.                 INTRODUCTION.

 

The Plan was adopted by the Board on February 8, 2012 to be effective on the day
after the Corporation’s 2012 Annual Meeting of Stockholders assuming the Plan is
approved by the Corporation’s stockholders at such meeting. The purpose of the
Plan is to promote the long-term success of the Corporation and the creation of
stockholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications, and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock
ownership.  The Plan seeks to achieve this purpose by providing for the
following Awards:  (i) Options (which may constitute incentive stock options or
nonstatutory stock options), (ii) stock appreciation rights, (iii) Restricted
Shares, (iv) Stock Units and (v) Performance Cash Awards.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

 

ARTICLE II.               ADMINISTRATION.

 

2.1          Committee Composition.  The Committee shall administer the Plan. 
The Committee shall consist exclusively of two or more directors of the
Corporation, who shall be appointed by the Board.  In addition, each member of
the Committee shall meet the following requirements:

 

(a)           Any listing standards prescribed by the principal securities
market on which the Corporation’s equity securities are traded;

 

(b)           Such requirements as the Internal Revenue Service may establish
for outside directors acting under plans intended to qualify for exemption under
section 162(m)(4)(C) of the Code;

 

(c)           Such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and

 

(d)           Any other requirements imposed by applicable law, regulations or
rules.

 

2.2          Committee Responsibilities.  The Committee shall (a) select the
Employees, Outside Directors and Consultants who are to receive Awards under the
Plan, (b) determine the type, number, vesting requirements and other features
and conditions of such Awards, (c) interpret the Plan, (d) make all other
decisions relating to the operation of the Plan and (e) carry out any other
duties delegated to it by the Board.  The Committee may adopt such rules

 

--------------------------------------------------------------------------------


 

or guidelines as it deems appropriate to implement the Plan.  The Committee’s
determinations under the Plan shall be final and binding on all persons.

 

2.3          Committee for Non-Officer Grants.  The Board or the Committee may
also appoint a secondary committee of the Board or the Committee, which shall be
composed of one or more directors of the Corporation who need not satisfy the
requirements of Section 2.1.  Such secondary committee may administer the Plan
with respect to Employees and Consultants who are not Outside Directors and are
not considered executive officers of the Corporation under section 16 of the
Exchange Act, may grant Awards under the Plan to such Employees and Consultants
and may determine all features and conditions of such Awards.  Within the
limitations of this Section 2.3, any reference in the Plan to the Committee
shall include such secondary committee.

 

ARTICLE III.             SHARES AVAILABLE FOR GRANTS.

 

3.1          Basic Limitation.  Shares of Common Stock issued pursuant to the
Plan may be authorized but unissued shares or treasury shares.  The aggregate
number of shares of Common Stock that may be issued pursuant to Stock Awards
granted under the Plan shall not exceed (a) 6,500,000 shares and (b) the
additional shares of Common Stock described in Sections 3.2 and 3.3(1).  The
number of shares of Common Stock that may be issued pursuant to ISOs granted
under the Plan shall not exceed 6,500,000 shares.  The number of shares of
Common Stock that may be issued under the Plan shall be reduced by (a) one share
for every option and stock appreciation right granted under the Plan or granted
under the Corporation’s 2004 Equity Incentive Plan on or after January 1, 2012
and (b) 1.45 shares for every stock award other than an option or stock
appreciation right granted under the Plan or granted under the Corporation’s
2004 Equity Incentive Plan on or after January 1, 2012.  The limitations of this
Section 3.1 shall be subject to adjustment pursuant to Article 11.  The number
of shares of Common Stock that are subject to Options or other rights
outstanding at any time under the Plan shall not exceed the number of shares of
Common Stock that then remain available for issuance under the Plan.  No further
awards shall be granted under the Corporation’s 2004 Equity Incentive Plan after
the date specified in Section 17.1.

 

3.2          Additional Shares.  If (i) restricted shares or shares of Common
Stock issued upon the exercise of options under this Plan are forfeited or
repurchased or (ii) on or after January 1, 2012 restricted shares or shares of
Common Stock issued upon the exercise of options under the Predecessor Plans are
forfeited or repurchased, then such shares of Common Stock shall again become
available for issuance under this Plan.  If (i) stock units, options or stock
appreciation rights under this Plan are forfeited, settled in cash (in whole or
in part) or terminate for any other reason before being exercised or (ii) on or
after January 1, 2012 stock units, options or stock appreciation rights granted
under the Predecessor Plans are forfeited, settled in cash (in whole or in part)
or terminate for any other reason before being exercised, then the corresponding
shares of Common Stock shall again become available for issuance under this
Plan.  Notwithstanding anything to the contrary contained herein, the following
shares of

 

--------------------------------------------------------------------------------

(1)  Up to 12,667,411 additional shares (applying the ratios set forth in
Section 3.2) subject to stock awards outstanding under the Predecessor Plans on
December 31, 2011 could be added to the Plan’s share reserve pursuant to
Section 3.2.

 

--------------------------------------------------------------------------------


 

Common Stock shall not be added back to the number of shares available for
issuance under Section 3.1:  (i) shares tendered by a Participant or withheld by
the Corporation in payment of the exercise price of an option granted under this
Plan or the Predecessor Plans, or to satisfy any tax withholding obligation with
respect to a stock award granted under this Plan or the Predecessor Plans,
(ii) shares subject to a stock appreciation right issued under this Plan or the
Predecessor Plans that are not issued in connection with the stock settlement of
the stock appreciation right on exercise thereof and (iii) shares reacquired by
the Corporation on the open market or otherwise using cash proceeds from the
exercise of an option granted under this Plan or the Predecessor Plans.  Any
shares that again become available for issuance under this Section 3.2 shall be
added back as (i) one share if such shares were subject to options or stock
appreciation rights granted under this Plan or the Predecessor Plans and
(ii) 1.45 shares if such shares were subject to stock awards other than options
or stock appreciation rights that were granted under this Plan or the
Predecessor Plans.

 

3.3          Shares Subject to Substituted Awards.  The number of shares of
Common Stock subject to Substitute Awards granted by the Corporation shall not
reduce the number of shares of Common Stock that may be issued under
Section 3.1, nor shall shares subject to Substitute Awards again be available
for Awards under the Plan to the extent of any forfeiture, expiration or cash
settlement as provided under Section 3.2.  Additionally, to the extent permitted
by Nasdaq Marketplace Rule 5635(c) or any successor thereto, in the event that a
company acquired by the Corporation or any Affiliate or with which the
Corporation or any Affiliate combines has shares available for awards or grants
under one or more pre-existing plans not adopted in contemplation of such
acquisition or combination and previously approved by the acquired entity’s
shareholders, then, to the extent determined by the Board of Directors or
Committee, the shares available for award or grant pursuant to the terms of such
pre-existing plan(s) (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of the
securities of the entities that are parties to such acquisition or combination)
may be used for Stock Awards under the Plan and shall not reduce the number of
shares of Common Stock that may be issued under Section 3.1; provided however,
that Stock Awards using such shares shall not be made after the date awards or
grants could have been made under the terms of such pre-existing plan(s), absent
the acquisition or combination, and shall only be made to individuals who were
not employed by or providing service to the Corporation or its Affiliates
immediately prior to such acquisition or combination.

 

ARTICLE IV.              ELIGIBILITY.

 

4.1          Incentive Stock Options.  Only Employees who are common-law
employees of the Corporation, a Parent or a Subsidiary shall be eligible for the
grant of ISOs.  In addition, an Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Corporation or
any of its Parents or Subsidiaries shall not be eligible for the grant of an ISO
unless the requirements set forth in section 422(c)(5) of the Code are
satisfied.

 

4.2          Other Grants.  Awards other than ISOs may only be granted to
Employees, Outside Directors and Consultants.

 

--------------------------------------------------------------------------------


 

ARTICLE V.               OPTIONS.

 

5.1          Stock Option Agreement.  Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Corporation.  Such Option shall be subject to all applicable terms of the Plan
and may be subject to any other terms that are not inconsistent with the Plan. 
The Stock Option Agreement shall specify whether the Option is an ISO or an
NSO.  The provisions of the various Stock Option Agreements entered into under
the Plan need not be identical.  Options may be granted in consideration of a
reduction in the Optionee’s other compensation.

 

5.2          Number of Shares.  Each Stock Option Agreement shall specify the
number of shares of Common Stock subject to the Option and shall provide for the
adjustment of such number in accordance with Article 11.  Options granted to any
Optionee in a single fiscal year of the Corporation shall not cover more than
1,500,000 shares of Common Stock, except that Options granted to a new Employee
in the fiscal year of the Corporation in which his or her service as an Employee
first commences shall not cover more than 2,000,000 shares of Common Stock.  The
limitations set forth in the preceding sentence shall be subject to adjustment
in accordance with Article 11.

 

5.3          Exercise Price.  Each Stock Option Agreement shall specify the
Exercise Price; provided that the Exercise Price shall in no event be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant. 
This Section 5.3 shall not apply to an Option that is a Substitute Award granted
in a manner that would satisfy the requirements of Section 409A of the Code and,
if applicable, Section 424(a) of the Code.

 

5.4          Exercisability and Term.  Each Stock Option Agreement shall specify
the date or event when all or any installment of the Option is to become
exercisable.  A Stock Option Agreement may provide for the automatic exercise of
the Option.  The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an Option shall in no event exceed 10 years
from the date of grant.  A Stock Option Agreement may provide for accelerated
exercisability in the event of a Change in Control, the Optionee’s death,
disability or retirement or other events and may provide for expiration prior to
the end of its term in the event of the termination of the Optionee’s service. 
Options may be awarded in combination with SARs, and such an Award may provide
that the Options will not be exercisable unless the related SARs are forfeited.

 

5.5          Modification or Assumption of Options.  Within the limitations of
the Plan, the Committee may modify, extend, or assume outstanding options.  The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.  Notwithstanding anything in this Plan to the contrary, and except
for the adjustments provided in Articles 10 and 11, neither the Committee nor
any other person may (a) decrease the exercise price for any outstanding Option
after the date of grant, (b) cancel or allow an optionee to surrender an
outstanding Option to the Corporation in exchange for cash or as consideration
for the grant of a new Option with a lower exercise price or the grant of
another type of Award the effect of which is to reduce the exercise price of any
outstanding Option or (c) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the NASDAQ
Stock Market (or such other

 

--------------------------------------------------------------------------------


 

principal U.S. national securities exchange on which the Corporation’s Common
Stock is traded).

 

5.6          Buyout Provisions.  Except to the extent prohibited by Section 5.5,
the Committee may at any time (a) offer to buy out for a payment in cash or cash
equivalents an Option previously granted or (b) authorize an Optionee to elect
to cash out an Option previously granted, in either case at such time and based
upon such terms and conditions as the Committee shall establish.  In no event
will such payment be greater than the difference between (i) the Fair Market
Value of the shares of Common Stock subject to such Option as of the date of
such event over (ii) their Exercise Price.

 

ARTICLE VI.              PAYMENT FOR OPTION SHARES.

 

6.1          General Rule.  The entire Exercise Price of shares of Common Stock
issued upon exercise of Options shall be payable in cash or cash equivalents at
the time such shares of Common Stock are purchased, except that the Committee at
its sole discretion may accept payment of the Exercise Price in any other
form(s) described in this Article 6.  However, if the Optionee is an Outside
Director or executive officer of the Corporation, he or she may pay the Exercise
Price in a form other than cash or cash equivalents only to the extent permitted
by section 13(k) of the Exchange Act.

 

6.2          Surrender of Stock.  With the Committee’s consent, all or any part
of the Exercise Price may be paid by surrendering, or attesting to the ownership
of, shares of Common Stock that are already owned by the Optionee.  Such shares
of Common Stock shall be valued at their Fair Market Value on the date the new
shares of Common Stock are purchased under the Plan.  The Optionee shall not
surrender, or attest to the ownership of, shares of Common Stock in payment of
the Exercise Price if such action would cause the Corporation to recognize
compensation expense (or additional compensation expense) with respect to the
Option for financial reporting purposes.

 

6.3          Exercise/Sale.  With the Committee’s consent, all or any part of
the Exercise Price and any withholding taxes may be paid by delivering (on a
form prescribed by the Corporation) an irrevocable direction to a securities
broker approved by the Corporation to sell all or part of the shares of Common
Stock being purchased under the Plan and to deliver all or part of the sales
proceeds to the Corporation.

 

6.4          Exercise/Pledge.  With the Committee’s consent, all or any part of
the Exercise Price and any withholding taxes may be paid by delivering (on a
form prescribed by the Corporation) an irrevocable direction to pledge all or
part of the shares of Common Stock being purchased under the Plan to a
securities broker or lender approved by the Corporation, as security for a loan,
and to deliver all or part of the loan proceeds to the Corporation.

 

6.5          Promissory Note.  To the extent permitted by Section 13(k) of the
Exchange Act, with the Committee’s consent, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Corporation) a full-recourse promissory note.

 

--------------------------------------------------------------------------------


 

6.6          Other Forms of Payment.  With the Committee’s consent, all or any
part of the Exercise Price and any withholding taxes may be paid in any other
form that is consistent with applicable laws, regulations and rules.

 

ARTICLE VII.            STOCK APPRECIATION RIGHTS.

 

7.1          SAR Agreement.  Each grant of an SAR under the Plan shall be
evidenced by an SAR Agreement between the Optionee and the Corporation.  Such
SAR shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan.  The provisions of the
various SAR Agreements entered into under the Plan need not be identical.  SARs
may be granted in consideration of a reduction in the Optionee’s other
compensation.

 

7.2          Number of Shares.  Each SAR Agreement shall specify the number of
shares of Common Stock to which the SAR pertains and shall provide for the
adjustment of such number in accordance with Article 11.  SARs granted to any
Optionee in a single fiscal year shall in no event pertain to more than
1,500,000 shares of Common Stock, except that SARs granted to a new Employee in
the fiscal year of the Corporation in which his or her service as an Employee
first commences shall not pertain to more than 2,000,000 shares of Common
Stock.  The limitations set forth in the preceding sentence shall be subject to
adjustment in accordance with Article 11.

 

7.3          Exercise Price.  Each SAR Agreement shall specify the Exercise
Price which shall not be less than 100% of the Fair Market Value of a share of
Common Stock on the date of grant.  The preceding sentence shall not apply to an
SAR that is a Substitute Award granted in a manner that would satisfy the
requirements of Section 409A of the Code.  An SAR Agreement may specify an
Exercise Price that varies in accordance with a predetermined formula while the
SAR is outstanding.

 

7.4          Exercisability and Term.  Each SAR Agreement shall specify the date
all or any installment of the SAR is to become exercisable.  The SAR Agreement
shall also specify the term of the SAR; provided that the term of a SAR shall in
no event exceed 10 years from the date of grant.  An SAR Agreement may provide
for accelerated exercisability in the event of a Change in Control, the
Optionee’s death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s service.  SARs may be awarded in combination with Options, and such
an Award may provide that the SARs will not be exercisable unless the related
Options are forfeited.  An SAR may be included in an ISO only at the time of
grant but may be included in an NSO at the time of grant or thereafter.  An SAR
granted under the Plan may provide that it will be exercisable only in the event
of a Change in Control.

 

7.5          Exercise of SARs.  Upon exercise of an SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Corporation (a) shares of Common Stock, (b) cash or (c) a
combination of shares of Common Stock and cash, as the Committee shall
determine.  The amount of cash and/or the Fair Market Value of shares of Common
Stock received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the shares
of Common Stock

 

--------------------------------------------------------------------------------


 

subject to the SARs exceeds the Exercise Price.  If, on the date an SAR expires,
the Exercise Price under such SAR is less than the Fair Market Value on such
date but any portion of such SAR has not been exercised or surrendered, then
such SAR shall automatically be deemed to be exercised as of such date with
respect to such portion.

 

7.6          Modification or Assumption of SARs.  Within the limitations of the
Plan, the Committee may modify, extend or assume outstanding SARs.  The
foregoing notwithstanding, no modification of an SAR shall, without the consent
of the Optionee, alter or impair his or her rights or obligations under such
SAR.  Notwithstanding anything in this Plan to the contrary, and except for the
adjustments provided in Articles 10 and 11, neither the Committee nor any other
person may (a) decrease the exercise price for any outstanding SAR after the
date of grant, (b) cancel or allow an Optionee to surrender an outstanding SAR
to the Corporation in exchange for cash or as consideration for the grant of a
new SAR with a lower exercise price or the grant of another type of Award the
effect of which is to reduce the exercise price of any outstanding SAR or
(c) take any other action with respect to a SAR that would be treated as a
repricing under the rules and regulations of the NASDAQ Stock Market (or such
other principal U.S. national securities exchange on which the Corporation’s
Common Stock is traded).

 

7.7          Buyout Provisions.  Except to the extent prohibited by Section 7.6,
the Committee may at any time (a) offer to buy out for a payment in cash or cash
equivalents an SAR previously granted or (b) authorize an Optionee to elect to
cash out an SAR previously granted, in either case at such time and based upon
such terms and conditions as the Committee shall establish.  In no event will
such payment be greater than the difference between (i) the Fair Market Value of
the shares of Common Stock to which such SAR pertains as of the date of such
event over (ii) their Exercise Price.

 

ARTICLE VIII.          RESTRICTED SHARES.

 

8.1          Restricted Stock Agreement.  Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Stock Agreement between the
recipient and the Corporation.  Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.

 

8.2          Payment for Awards.  Subject to the following sentence, Restricted
Shares may be sold or awarded under the Plan for such consideration as the
Committee may determine, including (without limitation) cash, cash equivalents,
property, full-recourse promissory notes, past services, future services and
such other methods of payment as are permitted by applicable laws, regulations
and rules.  If the Participant is an Outside Director or executive officer of
the Corporation, he or she may pay for Restricted Shares with a promissory note
only to the extent permitted by section 13(k) of the Exchange Act.  Within the
limitations of the Plan, the Committee may accept the cancellation of
outstanding options in return for the grant of Restricted Shares.

 

8.3          Vesting Conditions.  Each Award of Restricted Shares may or may not
be subject to vesting.  Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement.  The
Committee may include among such

 

--------------------------------------------------------------------------------


 

conditions the requirement that the performance of the Corporation or a business
unit of the Corporation for a specified period of one or more fiscal years equal
or exceed a target determined in advance by the Committee.  The Committee shall
determine such performance.  Such target shall be based on one or more of the
criteria set forth in Appendix A or, to the extent an Award is not intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, such other criteria selected by the Committee.  To
the extent an Award is intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code, the Committee shall identify
such target not later than the 90th day of such period.  Subject to adjustment
in accordance with Article 11, in no event shall more than 1,500,000 Restricted
Shares that are subject to performance-based vesting conditions be granted to
any Participant in a single fiscal year of the Corporation, except that
2,000,000 Restricted Shares that are subject to performance-based vesting
conditions may be granted to a new Employee in the fiscal year of the
Corporation in which his or her service as an Employee first commences.  A
Restricted Stock Agreement may provide for accelerated vesting in the event of a
Change in Control, the Participant’s death, disability or retirement or other
events.

 

8.4          Voting and Dividend Rights.  The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend and other rights as
the Corporation’s other stockholders.  A Restricted Stock Agreement, however,
may require that the holders of Restricted Shares invest any cash dividends
received in additional Restricted Shares.  Such additional Restricted Shares
shall be subject to the same conditions and restrictions as the Award with
respect to which the dividends were paid.  Cash dividends with respect to any
Restricted Shares and any other property (other than cash) distributed as a
dividend or otherwise with respect to Restricted Shares that vest based on the
achievement of performance goals shall be accumulated, shall be subject to
restrictions and risk of forfeiture to the same extent as the Restricted Shares
with respect to which such cash, shares or other property has been distributed
and shall be paid at the time such restrictions and risk of forfeiture lapse.

 

ARTICLE IX.             STOCK UNITS AND PERFORMANCE CASH AWARDS.

 

9.1          Stock Unit Agreement.  Each grant of Stock Units under the Plan
shall be evidenced by a Stock Unit Agreement between the recipient and the
Corporation.  Such Stock Units shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan.  The provisions of the various Stock Unit Agreements entered into under
the Plan need not be identical.  Stock Units may be granted in consideration of
a reduction in the recipient’s other compensation.

 

9.2          Payment for Awards.  To the extent that an Award is granted in the
form of Stock Units, no cash consideration shall be required of the Award
recipients.

 

9.3          Vesting Conditions.  Each Award of Stock Units may or may not be
subject to vesting.  Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Unit Agreement.  The
Committee may include among such conditions the requirement that the performance
of the Corporation or a business unit of the Corporation for a specified period
of one or more fiscal years equal or exceed a target determined in advance by
the Committee.  The Committee shall determine such performance.  Such target
shall be based on one or more of the criteria set forth in Appendix A or, to the
extent an Award is not intended

 

--------------------------------------------------------------------------------


 

to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, such other criteria selected by the Committee.  To
the extent an Award is intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code, the Committee shall identify
such target not later than the 90th day of such period.  Subject to adjustment
in accordance with Article 11, in no event shall more than 1,500,000 Stock Units
that are subject to performance-based vesting conditions be granted to any
Participant in a single fiscal year of the Corporation, except that 2,000,000
Stock Units that are subject to performance-based vesting conditions may be
granted to a new Employee in the fiscal year of the Corporation in which his or
her service as an Employee first commences.  A Stock Unit Agreement may provide
for accelerated vesting in the event of a Change in Control, the Participant’s
death, disability or retirement or other events.

 

9.4          Voting and Dividend Rights.  The holders of Stock Units shall have
no voting rights.  Prior to settlement or forfeiture, any Stock Unit awarded
under the Plan may, at the Committee’s discretion, carry with it a right to
dividend equivalents.  Such right entitles the holder to be credited with an
amount equal to all cash dividends paid on one share of Common Stock while the
Stock Unit is outstanding.  Dividend equivalents may be converted into
additional Stock Units.  Settlement of dividend equivalents may be made in the
form of cash, in the form of shares of Common Stock, or in a combination of
both.  Prior to distribution, any dividend equivalents which are not paid shall
be subject to the same conditions and restrictions as the Stock Units to which
they attach.  Notwithstanding the foregoing, dividend equivalents with respect
to any Stock Units that vest based on the achievement of performance goals shall
be subject to the same conditions and restrictions as the Stock Units to which
they attach.

 

9.5          Form and Time of Settlement of Stock Units.  Settlement of vested
Stock Units may be made in the form of (a) cash, (b) shares of Common Stock or
(c) any combination of both, as determined by the Committee.  The actual number
of Stock Units eligible for settlement may be larger or smaller than the number
included in the original Award, based on predetermined performance factors. 
Methods of converting Stock Units into cash may include (without limitation) a
method based on the average Fair Market Value of shares of Common Stock over a
series of trading days.  Vested Stock Units may be settled in a lump sum or in
installments.  The distribution may occur or commence when all vesting
conditions applicable to the Stock Units have been satisfied or have lapsed, or
it may be deferred to any later date.  The amount of a deferred distribution may
be increased by an interest factor or by dividend equivalents.  Until an Award
of Stock Units is settled, the number of such Stock Units shall be subject to
adjustment pursuant to Article 11.

 

9.6          Death of Recipient.  Any Stock Units Award that becomes payable
after the recipient’s death shall be distributed to the recipient’s beneficiary
or beneficiaries.  Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Corporation.  A beneficiary designation may be changed by filing
the prescribed form with the Corporation at any time before the Award
recipient’s death.  If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Stock Units Award that
becomes payable after the recipient’s death shall be distributed to the
recipient’s estate.

 

--------------------------------------------------------------------------------


 

9.7          Modification or Assumption of Stock Units.  Within the limitations
of the Plan, the Administrator may modify or assume outstanding stock units or
may accept the cancellation of outstanding stock units (whether granted by the
Company or by another issuer) in return for the grant of new stock units for the
same or a different number of shares or in return for the grant of a different
type of Award.  The foregoing notwithstanding, no modification of a Stock Unit
shall, without the consent of the Participant, impair his or her rights or
obligations under such Stock Unit.

 

9.8          Creditors’ Rights.  A holder of Stock Units shall have no rights
other than those of a general creditor of the Corporation.  Stock Units
represent an unfunded and unsecured obligation of the Corporation, subject to
the terms and conditions of the applicable Stock Unit Agreement.

 

9.9          Performance Cash Awards.  A Performance Cash Award is a cash award
that may be granted upon the attainment of certain performance goals for a
specified performance period of one or more fiscal years.  The Committee shall
determine such performance.  The goals applicable to a Performance Cash Award
shall be based on one or more of the criteria set forth in Appendix A or, to the
extent a Performance Cash Award is not intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, such other
criteria selected by the Committee.  To the extent a Performance Cash Award is
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Committee shall determine such goals no later
than the 90th day of such period.  Each Performance Cash Award shall be set
forth in a written agreement or in a resolution duly adopted by the Committee
which shall contain provisions determined by the Committee and not inconsistent
with the Plan.  The terms of various Performance Cash Awards need not be
identical.  The maximum amount that may be paid to any Participant for each
fiscal year of the Corporation in a performance period attributable to
Performance Cash Awards shall not exceed $2,000,000.  The Committee may
determine, at the time of granting a Performance Cash Award or thereafter, that
all or part of such Performance Cash Award shall become earned and payable in
the event that the Corporation is subject to a Change in Control before the
Participant’s service terminates or as otherwise determined by the Committee in
special circumstances.

 

ARTICLE X.               CHANGE IN CONTROL.

 

10.1        Effect of Change in Control.  Unless the Committee provides
otherwise in a Stock Option Agreement, SAR Agreement, Restricted Stock Agreement
or Stock Unit Agreement, in the event of any Change in Control, each outstanding
Stock Award shall automatically accelerate so that each such Stock Award shall,
immediately prior to the effective date of the Change in Control, become fully
exercisable for all of the shares of Common Stock at the time subject to such
Stock Award and may be exercised for any or all of those shares as fully-vested
shares of Common Stock.  However, an outstanding Stock Award shall not so
accelerate if and to the extent such Stock Award is, in connection with the
Change in Control, either to be assumed by the successor corporation (or parent
thereof) or to be replaced with a comparable Stock Award for shares of the
capital stock of the successor corporation (or parent thereof).  The
determination of award comparability shall be made by the Committee, and its
determination shall be final, binding and conclusive.

 

--------------------------------------------------------------------------------


 

10.2        Acceleration.  The Committee shall have the discretion, exercisable
either at the time the Stock Award is granted or at any time while the Stock
Award remains outstanding, to provide for the automatic acceleration of vesting
upon the occurrence of a Change in Control, whether or not the Stock Award is to
be assumed or replaced in the Change in Control.

 

ARTICLE XI.             PROTECTION AGAINST DILUTION.

 

11.1        Adjustments.  In the event of a subdivision of the outstanding
shares of Common Stock, a declaration of a dividend payable in shares of Common
Stock, a declaration of a dividend payable in a form other than shares of Common
Stock in an amount that has a material effect on the price of shares of Common
Stock, a combination or consolidation of the outstanding shares of Common Stock
(by reclassification or otherwise) into a lesser number of shares of Common
Stock, a recapitalization, a spin-off or a similar occurrence, corresponding
adjustments shall automatically be made in each of the following:

 

(a)           The number of shares of Common Stock available for issuance under
Article 3, including the limitation on the number of ISOs in Section 3.1;

 

(b)           The limitations set forth in Sections 5.2, 7.2, 8.3 and 9.3;

 

(c)           The number of shares of Common Stock covered by each outstanding
Option and SAR;

 

(d)           The Exercise Price under each outstanding Option and SAR; or

 

(e)           The number of Stock Units included in any prior Award which has
not yet been settled.

 

Except as provided in this Article 11, a Participant shall have no rights by
reason of any issue by the Corporation of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

 

11.2        Dissolution or Liquidation.  To the extent not previously exercised
or settled, Options, SARs and Stock Units shall terminate immediately prior to
the dissolution or liquidation of the Corporation.

 

11.3        Reorganizations.  In the event that the Corporation is a party to a
merger or consolidation, all outstanding Stock Awards shall be subject to the
agreement of merger or consolidation.  Such agreement shall provide for one or
more of the following:

 

(a)           The continuation of such outstanding Stock Awards by the
Corporation (if the Corporation is the surviving corporation).

 

(b)           The assumption of such outstanding Stock Awards by the surviving
corporation or its parent (with respect to Options and SARs, in a manner that
complies with applicable tax requirements).

 

--------------------------------------------------------------------------------


 

(c)           The substitution by the surviving corporation or its parent of new
awards for such outstanding Stock Awards (with respect to Options and SARs, in a
manner that complies with applicable tax requirements).

 

(d)           Full exercisability of such outstanding Stock Awards and full
vesting of the shares of Common Stock subject to such Stock Awards, followed by
the cancellation of such Stock Awards.  The full exercisability of such Stock
Awards and full vesting of the shares of Common Stock subject to such Stock
Awards may be contingent on the closing of such merger or consolidation.  The
Participants shall be able to exercise such Stock Awards during a period of not
less than five full business days preceding the closing date of such merger or
consolidation, unless (i) a shorter period is required to permit a timely
closing of such merger or consolidation and (ii) such shorter period still
offers the Participants a reasonable opportunity to exercise such Stock Awards. 
Any exercise of such Stock Awards during such period may be contingent on the
closing of such merger or consolidation.

 

(e)           The cancellation of such outstanding Stock Awards and a payment to
the Participants equal to the excess of (i) the Fair Market Value of the shares
of Common Stock subject to such Stock Awards (whether or not such Stock Awards
are then exercisable or such shares of Common Stock are then vested) as of the
closing date of such merger or consolidation over (ii) their Exercise Price. 
Such payment shall be made in the form of cash, cash equivalents, or securities
of the surviving corporation or its parent with a Fair Market Value equal to the
required amount.  Such payment may be made in installments and may be deferred
until the date or dates when such Stock Awards would have become exercisable or
such shares of Common Stock would have vested.  Such payment may be subject to
vesting based on the Optionee’s continuing service, provided that the vesting
schedule shall not be less favorable to the Participants than the schedule under
which such Stock Awards would have become exercisable or such shares of Common
Stock would have vested.  If the Exercise Price of the shares of Common Stock
subject to such Stock Awards exceeds the Fair Market Value of such shares of
Common Stock, then such Stock Awards may be cancelled without making a payment
to the Participants.  For purposes of this Subsection (e), the Fair Market Value
of any security shall be determined without regard to any vesting conditions
that may apply to such security.

 

ARTICLE XII.            DEFERRAL OF AWARDS.

 

The Committee (in its sole discretion) may permit or require a Participant to:

 

(a)           Have cash that otherwise would be paid to such Participant as a
result of the exercise of an SAR or the settlement of Stock Units credited to a
deferred compensation account established for such Participant by the Committee
as an entry on the Corporation’s books;

 

(b)           Have shares of Common Stock that otherwise would be delivered to
such Participant as a result of the exercise of an Option or SAR converted into
an equal number of Stock Units; or

 

(c)           Have shares of Common Stock that otherwise would be delivered to
such Participant as a result of the exercise of an Option or SAR or the
settlement of Stock Units

 

--------------------------------------------------------------------------------


 

converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Corporation’s books. 
Such amounts shall be determined by reference to the Fair Market Value of such
shares of Common Stock as of the date they otherwise would have been delivered
to such Participant.

 

A deferred compensation account established under this Article 12 may be
credited with interest or other forms of investment return, as determined by the
Committee.  A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Corporation.  Such an
account shall represent an unfunded and unsecured obligation of the Corporation
and shall be subject to the terms and conditions of the applicable agreement
between such Participant and the Corporation.  If the deferral or conversion of
Awards is permitted or required, the Committee (in its sole discretion) may
establish rules, procedures and forms pertaining to such Awards, including
(without limitation) the settlement of deferred compensation accounts
established under this Article 12.

 

ARTICLE XIII.          AWARDS UNDER OTHER PLANS.

 

The Corporation may grant awards under other plans or programs.  Such awards may
be settled in the form of shares of Common Stock issued under this Plan.  Such
shares of Common Stock shall be treated for all purposes under the Plan like
shares of Common Stock issued in settlement of Stock Units and shall, when
issued, reduce the number of shares of Common Stock available under Article 3.

 

ARTICLE XIV.          PAYMENT OF FEES IN SECURITIES.

 

14.1        Effective Date.  No provision of this Article 14 shall be effective
unless and until the Board has determined to implement such provision.

 

14.2        Elections to Receive NSOs, Restricted Shares or Stock Units.  An
Outside Director may elect to receive his or her annual retainer payments or
meeting fees from the Corporation in the form of cash, NSOs, Restricted Shares
or Stock Units, or a combination thereof, as determined by the Board.  Such
NSOs, Restricted Shares and Stock Units shall be issued under the Plan.  An
election under this Article 14 shall be filed with the Corporation on the
prescribed form.

 

14.3        Number and Terms of NSOs, Restricted Shares or Stock Units.  The
number of NSOs, Restricted Shares or Stock Units to be granted to Outside
Directors in lieu of annual retainers or meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board.  The Board
shall also determine the terms of such NSOs, Restricted Shares or Stock Units.

 

ARTICLE XV.            LIMITATION ON RIGHTS.

 

15.1        No Retention Rights.  Neither the Plan nor any Award granted under
the Plan shall be deemed to give any individual a right to remain an Employee,
Outside Director or Consultant.  The Corporation and its Parents, Subsidiaries
and Affiliates reserve the right to terminate the service of any Employee,
Outside Director or Consultant at any time, with or

 

--------------------------------------------------------------------------------


 

without cause, subject to applicable laws, the Corporation’s certificate of
incorporation and by-laws and a written employment agreement (if any).

 

15.2        Stockholders’ Rights.  A Participant shall have no dividend rights,
voting rights or other rights as a stockholder with respect to any shares of
Common Stock covered by his or her Award prior to the time a stock certificate
for such shares of Common Stock is issued or, if applicable, the time he or she
becomes entitled to receive such shares of Common Stock by filing any required
notice of exercise and paying any required Exercise Price.  No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
such time, except as expressly provided in the Plan.

 

15.3        Regulatory Requirements.  Any other provision of the Plan
notwithstanding, the obligation of the Corporation to issue shares of Common
Stock under the Plan shall be subject to all applicable laws, rules and
regulations and such approval by any regulatory body as may be required.  The
Corporation reserves the right to restrict, in whole or in part, the delivery of
shares of Common Stock pursuant to any Award prior to the satisfaction of all
legal requirements relating to the issuance of such shares of Common Stock, to
their registration, qualification or listing or to an exemption from
registration, qualification or listing.

 

15.4        Transferability of Awards.  Except as provided below, no Award and
no shares subject to Awards that have not been issued or as to which any
applicable restriction, performance or deferral period has not lapsed, may be
sold, assigned, transferred, pledged or otherwise encumbered, other than by a
beneficiary designation, will or the laws of descent and distribution, and such
Award may be exercised during the life of a Participant only by the Participant
or the Participant’s guardian or legal representative.  To the extent and under
such terms and conditions as determined by the Committee, a Participant may
assign or transfer an Award (each transferee there, a “Permitted Assignee”)
other than an ISO to a “family member” as such term is defined in the General
Instructions to Form S-8 (whether by gift or a domestic relations order);
provided that such Permitted Assignee shall be bound by and subject to all of
the terms and conditions of the Plan and the Award Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Corporation
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan.

 

15.5        Recoupment of Awards.  All Awards granted under the Plan, all
amounts paid under the Plan and all shares of Common Stock issued under the Plan
shall be subject to recoupment in accordance with The Dodd—Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations and/or
listing standards thereunder, any compensation recovery policy adopted by the
Corporation or as otherwise required by applicable law.

 

ARTICLE XVI.          WITHHOLDING TAXES.

 

16.1        General.  To the extent required by applicable federal, state, local
or foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Corporation for the satisfaction of any withholding tax
obligations that arise in connection with the Plan.  The Corporation shall not
be required to issue any shares of Common Stock or make any cash payment under
the Plan until such obligations are satisfied.

 

--------------------------------------------------------------------------------


 

16.2        Share Withholding.  To the extent that applicable law subjects a
Participant to tax withholding obligations, the Committee may permit a
Participant to satisfy all or part of his or her withholding or income tax
obligations by having the Corporation withhold all or a portion of any shares of
Common Stock that otherwise would be issued to him or her or by surrendering all
or a portion of any shares of Common Stock that he or she previously acquired. 
Such shares of Common Stock shall be valued at their Fair Market Value on the
date they are withheld or surrendered.

 

ARTICLE XVII.         FUTURE OF THE PLAN.

 

17.1        Term of the Plan.  The Plan shall remain in effect until it is
terminated under Section 17.2, except that no ISOs shall be granted on or after
the 10th anniversary of the later of (a) the date the Board adopted the Plan or
(b) the date the Board adopted the most recent increase in the number of shares
of Common Stock available under Article 3 which was approved by the
Corporation’s stockholders.  No further awards shall be made under the
Corporation’s 2004 Equity Incentive Plan after the date of the Corporation’s
2012 Annual Meeting of Stockholders, assuming this Plan is approved by the
stockholders at such meeting.  All awards outstanding under the 2004 Equity
Incentive Plan as of such date shall, immediately upon effectiveness of the
Plan, remain outstanding in accordance with their terms.  Each outstanding award
under the 2004 Equity Incentive Plan shall continue to be governed solely by the
terms of the documents evidencing such award, and no provision of the Plan shall
be deemed to affect or otherwise modify the rights or obligations of the holders
of such awards with respect to their acquisition of shares of Common Stock.

 

17.2        Amendment or Termination.  The Board may, at any time and for any
reason, amend or terminate the Plan.  No Awards shall be granted under the Plan
after the termination thereof.  The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan without
such holder’s consent.

 

17.3        Stockholder Approval.  An amendment of the Plan shall be subject to
the approval of the Corporation’s stockholders only to the extent required by
applicable laws, regulations or rules.  However, an amendment of the last
sentence of Section 5.5 or 7.6 is subject to the approval of the Corporation’s
stockholders and section 162(m) of the Code may require that the Corporation’s
stockholders approve the performance criteria set forth on Appendix A not later
than the first meeting of stockholders that occurs in the fifth year following
the year in which the Corporation’s stockholders previously approved such
criteria.

 

ARTICLE XVIII.       DEFINITIONS.

 

18.1        “Affiliate” means any entity other than a Subsidiary, if the
Corporation and/or one or more Subsidiaries own not less than 50% of such
entity.

 

18.2        “Award” means any award of a Stock Award or a Performance Cash Award
under the Plan.

 

18.3        “Board” means the Corporation’s Board of Directors, as constituted
from time to time.

 

--------------------------------------------------------------------------------


 

18.4        “Change in Control” shall mean:

 

(a)           The consummation of a merger or consolidation of the Corporation
with or into another entity or any other corporate reorganization, if persons
who were not stockholders of the Corporation immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

 

(b)           The sale, transfer or other disposition of all or substantially
all of the Corporation’s assets;

 

(c)           A change in the composition of the Board, as a result of which
fewer than 50% of the incumbent directors are directors who either:

 

(i)            Had been directors of the Corporation on the date 24 months prior
to the date of such change in the composition of the Board (the “Original
Directors”) or

 

(ii)           Were appointed to the Board, or nominated for election to the
Board, with the affirmative votes of at least a majority of the aggregate of
(A) the Original Directors who were in office at the time of their appointment
or nomination and (B) the directors whose appointment or nomination was
previously approved in a manner consistent with this Paragraph (ii); or

 

(d)           Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing at least 50% of the
total voting power represented by the Corporation’s then outstanding voting
securities.  For purposes of this Paragraph (d), the term “person” shall have
the same meaning as when used in sections 13(d) and 14(d) of the Exchange Act
but shall exclude (i) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or of a Parent or Subsidiary and (ii) a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of the common stock of
the Corporation.

 

Except with respect to a GSK Change In Control (defined below), (i) any stock
purchase by SmithKline Beecham Corporation, a Pennsylvania corporation (“GSK”),
pursuant to the Class A Common Stock Purchase Agreement dated as of March 30,
2004 or (ii) the exercise by GSK of any of its rights under the Amended and
Restated Governance Agreement dated as of June 4, 2004 among the Corporation,
GSK, GlaxoSmithKline plc and Glaxo Group Limited, as amended (the “Governance
Agreement”) to representation on the Board (and its committees) or (iii) any
acquisition by GSK of securities of the Corporation (whether by merger, tender
offer, private or market purchases or otherwise) not prohibited by the
Governance Agreement shall not constitute a Change in Control.  A transaction
shall not constitute a Change in Control if its sole purpose is to change the
state of the Corporation’s incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held the
Corporation’s securities immediately before such transaction. A “GSK Change In
Control” shall mean the acquisition by GSK of the Corporation’s Voting Stock (as
defined in the Governance Agreement) that would

 

--------------------------------------------------------------------------------


 

bring GSK’s Percentage Interest (as defined in the Governance Agreement) to 100%
in compliance with the provisions of the Governance Agreement.

 

18.5        “Code” means the Internal Revenue Code of 1986, as amended.

 

18.6        “Committee” means a committee of the Board, as described in
Article 2.

 

18.7        “Common Stock” means the common stock of the Corporation.

 

18.8        “Corporation” means Theravance, Inc., a Delaware corporation.

 

18.9        “Consultant” means a consultant or adviser who provides bona fide
services to the Corporation, a Parent, a Subsidiary or an Affiliate as an
independent contractor.  Service as a Consultant shall be considered employment
for all purposes of the Plan, except as provided in Section 4.1.

 

18.10      “Employee” means a common-law employee of the Corporation, a Parent,
a Subsidiary or an Affiliate.

 

18.11      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

18.12      “Exercise Price,” in the case of an Option, means the amount for
which one share of Common Stock may be purchased upon exercise of such Option,
as specified in the applicable Stock Option Agreement.  “Exercise Price,” in the
case of an SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one share of Common Stock in
determining the amount payable upon exercise of such SAR.

 

18.13      “Fair Market Value” means the closing selling price of one share of
Common Stock as reported on Nasdaq, and if not available, then it shall be
determined by the Committee in good faith on such basis as it deems
appropriate.  Whenever possible, the determination of Fair Market Value by the
Committee shall be based on the prices reported in The Wall Street Journal. 
Such determination shall be conclusive and binding on all persons.

 

18.14      “ISO” means an incentive stock option described in section 422(b) of
the Code.

 

18.15      “NSO” means a stock option not described in sections 422 or 423 of
the Code.

 

18.16      “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase shares of Common Stock.

 

18.17      “Optionee” means an individual who or estate that holds an Option or
SAR.

 

18.18      “Outside Director” shall mean a member of the Board who is not an
Employee.  Service as an Outside Director shall be considered employment for all
purposes of the Plan, except as provided in Section 4.1.

 

18.19      “Parent” means any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, if each of the
corporations other than the

 

--------------------------------------------------------------------------------


 

Corporation owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.  A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

 

18.20      “Participant” means an individual who or estate that holds an Award.

 

18.21      “Performance Cash Award” means an award of cash granted under
Section 9.8 of the Plan.

 

18.22      “Plan” means this Theravance, Inc. 2012 Equity Incentive Plan, as
amended from time to time.

 

18.23      “Predecessor Plans” means the Corporation’s 1997 Stock Plan,
Long-Term Stock Option Plan, 2004 Equity Incentive Plan and 2008 New Employee
Equity Incentive Plan.

 

18.24      “Restricted Share” means a share of Common Stock awarded under
Article 8 of the Plan.

 

18.25      “Restricted Stock Agreement” means the agreement between the
Corporation and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Share.

 

18.26      “SAR” means a stock appreciation right granted under the Plan.

 

18.27      “SAR Agreement” means the agreement between the Corporation and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.

 

18.28      “Stock Award” means any award of an Option, an SAR, a Restricted
Share or a Stock Unit under the Plan.

 

18.29      “Stock Option Agreement” means the agreement between the Corporation
and an Optionee that contains the terms, conditions and restrictions pertaining
to his or her Option.

 

18.30      “Stock Unit” means a bookkeeping entry representing the equivalent of
one share of Common Stock, as awarded under the Plan.

 

18.31      “Stock Unit Agreement” means the agreement between the Corporation
and the recipient of a Stock Unit which contains the terms, conditions and
restrictions pertaining to such Stock Unit.

 

18.32      “Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.  A corporation that
attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

 

--------------------------------------------------------------------------------


 

18.33      “Substitute Awards” means Awards or shares of Common Stock issued by
the Corporation in assumption of, or substitution or exchange for, Awards
previously granted, or the right or obligation to make future awards, in each
case by a corporation acquired by the Corporation or any Affiliate or with which
the Corporation or any Affiliates combines to the extent permitted by NASDAQ
Marketplace Rule 5635 or any successor thereto.

 

--------------------------------------------------------------------------------


 

Appendix A

 

PERFORMANCE CRITERIA
FOR RESTRICTED SHARES, STOCK UNITS AND PERFORMANCE CASH AWARDS

 

The performance goals that may be used by the Committee for such awards shall
consist of:  stock price; net sales; revenue; revenue growth or product revenue
growth; operating income (before or after taxes); pre- or after-tax income or
loss (before or after allocation of corporate overhead and bonus); earnings or
loss per share; net income or loss (before or after taxes); return on equity;
total stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Corporation; market share; gross profits; net profits; earnings or losses
(including earnings or losses before taxes, before interest and taxes, or before
interest, taxes, depreciation and amortization); economic value-added models or
equivalent metrics; comparisons with various stock market indices; reductions in
costs; cash flow or cash flow per share (before or after dividends); return on
capital (including return on total capital or return on invested capital); cash
flow return on investment; improvement in or attainment of expense levels or
working capital levels, including cash, inventory and accounts receivable;
operating margin; gross margin; year-end cash; cash margin; debt reduction;
stockholders equity; operating efficiencies; market share; customer
satisfaction; customer growth; employee satisfaction; drug development
milestones; regulatory achievements (including submitting or filing applications
or other documents with regulatory authorities, successfully executing an
advisory committee meeting, or receiving approval of any such applications or
other documents and passing pre-approval inspections (whether of the Corporation
or the Corporation’s third-party manufacturer) and validation of manufacturing
processes (whether the Corporation’s or the Corporation’s third-party
manufacturer’s); initiation or completion of pre-clinical studies; clinical
achievements (including initiating clinical studies; initiating enrollment,
completing enrollment or enrolling particular numbers of subjects in clinical
studies; completing phases of a clinical study (including the treatment phase);
or announcing or presenting preliminary or final data from clinical studies; in
each case, whether on particular timelines or generally); strategic partnerships
or transactions (including in-licensing and out-licensing of intellectual
property; establishing relationships with commercial entities with respect to
the marketing, distribution and sale of the Corporation’s products or
development candidates (including with group purchasing organizations,
distributors and other vendors)); supply chain achievements (including
establishing relationships with manufacturers or suppliers of component
materials and manufacturers of the Corporation’s products or development
candidates); co-development, co-marketing, profit sharing, joint venture or
other similar arrangements; financial ratios, including those measuring
liquidity, activity, profitability or leverage; cost of capital or assets under
management; financing and other capital raising transactions (including sales of
the Corporation’s equity or debt securities; factoring transactions; sales or
licenses of the Corporation’s assets, including its intellectual property,
whether in a particular jurisdiction or territory or globally; or through
partnering transactions); implementation, completion or attainment of measurable
objectives with respect to research (including nominating a development
candidate or initiating a new full discovery program), development,
manufacturing (including initiating formulation or device development work or
finalizing API or drug product processes), commercialization, development
candidates, products or projects, safety, production volume levels, acquisitions
and divestitures; factoring

 

--------------------------------------------------------------------------------


 

transactions; and recruiting and maintaining personnel.  In the areas of
development, regulatory progress and commercialization, the achievements
described above performed by a third party with which the Corporation has a
licensing or collaborative agreement (a “Partner”) shall apply to the
Corporation.  For example, if a Partner accomplishes development milestones,
regulatory achievements, commercialization or sales targets with an asset within
a program that is a subject of the licensing or collaboration agreement between
the Corporation and the Partner, then such Partner’s accomplishments shall
constitute achievements of the Corporation.  Such performance goals also may be
based solely by reference to the Corporation’s performance or the performance of
a Subsidiary, division, business segment or business unit of the Corporation, or
based upon the relative performance of other companies or upon comparisons of
any of the indicators of performance relative to other companies.  The Committee
may adjust the results under any performance criterion to exclude any of the
following events that occurs during a performance measurement period: (a) asset
write-downs, (b) litigation, claims, judgments or settlements, (c) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (d) accruals for reorganization and restructuring
programs and (e) any extraordinary, unusual or non-recurring items, provided,
however that if an Award is intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, such
adjustment(s) shall only be made to the extent consistent with Section 162(m) of
the Code.

 

--------------------------------------------------------------------------------


 

Form of Notice of Stock Option Grant and Stock Option Agreement under 2012
Equity Incentive Plan

 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Theravance, Inc. (the “Company”):

 

Name of Optionee:

 

«First» «Last»

 

 

 

ID Number:

 

«ID»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Grant Number:

 

«Number»

 

 

 

Exercise Price Per Share:

 

«Price»

 

 

 

Date of Grant:

 

«Grant_Date»

 

 

 

Vesting Schedule:

 

This option shall vest and become exercisable with respect to the first
«InitalVestPercentage»% of the Shares subject to this option when you complete
12 months of continuous service as an Employee or Consultant (“Service”)
following the Date of Grant. This option shall vest and become exercisable with
respect to an additional «Fraction» of the Shares subject to this option when
you complete each month of continuous Service thereafter.  The option shall be
fully vested and exercisable on the «#»-year anniversary of the Date of Grant
provided you have remained in continuous Service through such date.

 

 

 

Expiration Date:

 

«Expiration_Date». This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement, and may be terminated
sooner in connection with certain corporate transactions as provided in
Article XI of the Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement, which is attached to and
made a part of this document, and the 2012 Equity Incentive Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

 

This option is intended to be a nonstatutory stock option, as provided in the
Notice of Stock Option Grant.

 

 

 

Vesting

 

This option vests and becomes exercisable as shown in the Notice of Stock Option
Grant.

 

This option shall vest and become exercisable in full if the Company is subject
to a “Change in Control” (as defined in the Plan) before your Service terminates
and this option is not assumed or replaced with a new award as set forth in
Section 10.1 of the Plan. In addition, this option shall vest and become
exercisable in full if the Company is subject to a Change in Control before your
Service terminates, and you are subject to an Involuntary Termination (as
defined below) within 24 months after the Change in Control.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross negligence
or (iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

 

 

 

 

 

(a)

an involuntary dismissal or discharge by the Company (or Parent, Subsidiary or
Affiliate employing you) for reasons other than for Cause; or

 

 

 

 

 

 

 

 

(b)

your voluntary resignation following one of the following that is effected by
the Company (or the Parent, Subsidiary or Affiliate employing you) without your
consent (i) a change in your position with the Company (or Parent, Subsidiary or
Affiliate employing you) which materially reduces your level of responsibility,
(ii) a material reduction in your base compensation or (iii) a relocation of
your workplace by more than fifty miles from your workplace immediately prior to
the Change in Control that also materially increases your one-way commute. In
order for your resignation under clause (b) to constitute an “Involuntary
Termination,” all of the following requirements must be satisfied: (1) you must
provide notice to

 

--------------------------------------------------------------------------------


 

 

 

 

 

the Company of your intent to resign and assert an Involuntary Termination
pursuant to clause (b) within 90 days of the initial existence of one or more of
the conditions set forth in subclauses (i) through (iii), (2) the Company (or
the Parent, Subsidiary or Affiliate employing you) will have 30 days from the
date of such notice to remedy the condition and, if it does so, you may withdraw
your resignation or resign without any vesting acceleration, and (3) any
termination of Service under clause (b) must occur within two years of the
initial existence of one or more of the conditions set forth in subclauses
(i) through (iii). Should the Company (or the Parent, Subsidiary or Affiliate
employing you) remedy the condition as set forth above and then one or more of
the conditions arises again within two years following the occurrence of a
Change in Control, you may assert clause (b) again subject to all of the
conditions set forth herein.

 

 

 

 

 

 

 

For purposes of this Agreement, “Service” means your service as an Employee or
Consultant.

 

 

 

 

 

If the option is eligible for vesting acceleration under the Company’s Change in
Control Severance Plan or the Company’s 2009 Change in Control Severance Plan
(each, a “Severance Plan”), then the vesting acceleration provisions in the
applicable Severance Plan shall apply instead of those contained herein.

 

No additional shares will vest or become exercisable after your Service has
terminated for any reason, except as set forth in the applicable Severance Plan
to the extent you are eligible for benefits thereunder.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (This option will expire earlier if
your Service terminates, as described below, and this option may be terminated
sooner as provided in Article XI of the Plan.)

 

You may exercise this option, to the extent vested and exercisable, at any time
before its expiration or termination pursuant to this Agreement or the Plan.

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire to the extent
it is unvested as of your termination date and does not vest as a result of your
termination of Service. The Company determines when your Service terminates for
all purposes of this option.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date.

 

3

--------------------------------------------------------------------------------


 

Death/Disability

 

If your Service terminates because of your death or due to your total and
permanent disability, then this option, to the extent vested as of your
termination date, will expire at the close of business at Company headquarters
on the date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or Parent, Subsidiary or Affiliate employing you)
in writing. But your Service terminates when the approved leave ends, unless you
immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you and the Company (or
Parent, Subsidiary or Affiliate employing you) agree to a reduction in your
scheduled work hours, then the Company reserves the right to modify the rate at
which this option vests, so that the rate of vesting is commensurate with your
reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

In no event may this option be exercised for any fractional shares.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

4

--------------------------------------------------------------------------------


 

 

 

·

Your personal check, a cashier’s check, a money order or by wire transfer.

 

 

 

 

 

 

·

Shares of Company stock that you own, along with any forms needed to effect a
transfer of those shares to the Company. The value of the shares, determined as
of the effective date of the option exercise, will be applied to the option
exercise price. Instead of surrendering shares of Company stock, you may attest
to the ownership of those shares on a form provided by the Company and have the
same number of shares subtracted from the option shares issued to you. However,
you may not surrender, or attest to the ownership of, shares of Company stock in
payment of the exercise price if your action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this option for financial reporting purposes.

 

 

 

 

 

 

·

Irrevocable directions to a securities broker approved by the Company to sell
all or part of your option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given in accordance with the instructions of the
Company and the broker. This exercise method is sometimes called a “same-day
sale.”

 

 

 

 

 

 

·

With the Company’s consent (which may be granted by the Company’s Securities
Compliance Officer), irrevocable directions to a securities broker or lender
approved by the Company to pledge option shares as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
option exercise price and any withholding taxes. The directions must be given in
accordance with the instructions of the Company and the broker or lender.

 

 

 

 

 

 

·

With the Company’s consent (which may be granted by the Compensation Committee
of the Board of Directors or, if applicable, by the Stock Option Committee of
the Board of Directors), by having the Company withhold shares of Common Stock
that would otherwise be issued on exercise of the option. The value of the
withheld shares, determined as of the effective date of the option exercise,
will be applied to the option exercise price. This exercise method is sometimes
referred to as a “net exercise”.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any withholding taxes that may be due as a result of the option
exercise. With the Company’s consent (which may be granted by the Compensation
Committee of the Board of Directors or, if applicable, by the Stock Option
Committee of the Board of Directors), these arrangements may include withholding
shares of Company stock

 

5

--------------------------------------------------------------------------------


 

 

 

that otherwise would be issued to you when you exercise this option. The value
of these shares, determined as of the effective date of the option exercise,
will be applied to the withholding taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation. A beneficiary designation must be filed with
the Company on the proper form.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary or Affiliate in any capacity. The Company and its
Parents, Subsidiaries and Affiliates reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until this option has been exercised by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before exercise of this
option, except as described in the Plan.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. Capitalized terms not otherwise defined herein

 

6

--------------------------------------------------------------------------------


 

 

 

shall have the meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Stock Option Grant, and the Plan constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS STOCK OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7

--------------------------------------------------------------------------------


 

Form of Notice of Restricted Stock Unit Award and Restricted Stock Unit
Agreement under 2012 Equity Incentive Plan

 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Stock Units:

«TotalShares»

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Employee or Consultant
(“Service”) throughout the vesting period.  The restricted stock units will vest
as follows:  «InitialVestPercentage»% on «InitialVestDate»;
«SubsequentVestPercentage»% on «SecondVestDate»; and an additional
«SubsequentVestPercentage»% on the final day of each 3-month period thereafter,
provided that you remain in continuous Service through each such date.

 

You and the Company agree that your right to receive the restricted stock units
is granted under and governed by the terms and conditions of the Plan and of the
Agreement that is attached to and made a part of this document.  Capitalized
terms not defined herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of the restricted stock units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Units

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your restricted stock units are bookkeeping entries.  They represent only the
Company’s unfunded and unsecured promise to issue shares of Common Stock on a
future date.  As a holder of restricted stock units, you have no rights other
than the rights of a general creditor of the Company.

 

 

 

Settlement of Units

 

Each of your restricted stock units will be settled when it vests (unless you
and the Company have agreed to a later settlement date pursuant to procedures
that the Company may prescribe at its discretion).

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested restricted stock unit.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

In addition, the restricted stock units will vest in full if the Company is
subject to a Change in Control (as defined in the Plan) before your Service
terminates and you are subject to an Involuntary Termination (as defined below)
within 24 months after the Change in Control.

 

For purposes of this Agreement, “Service” means your continuous service as an
Employee or Consultant.

 

“Involuntary Termination” means a termination of your Service by reason of
(i) an involuntary dismissal or discharge by the Company (or Parent, Subsidiary
or Affiliate employing you) for reasons other than Cause or (ii) your voluntary
resignation following one of the following that is effected by the Company (or
the Parent, Subsidiary or Affiliate employing you) without your consent (A) a
change in your position with the Company (or the Parent, Subsidiary or Affiliate
employing you) which materially reduces your level of responsibility, (B) a
material reduction in your base compensation, or (C) a relocation of your
workplace by more than fifty miles from your workplace immediately prior to the
Change in Control that also materially increases your one-way commute, provided
that in either case a “separation from service” (as defined in the regulations
under Code Section 409A) occurs.  In order for your resignation under clause
(ii) to constitute an “Involuntary Termination,” all of the following
requirements must be satisfied: (1) you must provide notice to the Company of
your intent to resign and assert an Involuntary Termination pursuant to clause
(ii) within 90 days of the initial

 

--------------------------------------------------------------------------------


 

 

 

existence of one or more of the conditions set forth in subclauses (A) through
(C), (2) the Company (or the Parent, Subsidiary or Affiliate employing you) will
have 30 days from the date of such notice to remedy the condition and, if it
does so, you may withdraw your resignation or resign without any vesting
acceleration, and (3) any termination of Service under clause (ii) must occur
within two years of the initial existence of one or more of the conditions set
forth in subclauses (A) through (C).  Should the Company remedy the condition as
set forth above and then one or more of the conditions arises again within two
years following the occurrence of a Change in Control, you may assert clause
(ii) again subject to all of the conditions set forth herein.

 

“Cause” means (i) the unauthorized use or disclosure of the confidential
information or trade secrets of the Company, a Parent, a Subsidiary or an
Affiliate, which use causes material harm to the Company, a Parent, a Subsidiary
or an Affiliate, (ii) conviction of a felony under the laws of the United States
or any state thereof, (iii) gross negligence or (iv) repeated failure to perform
lawful assigned duties for thirty days after receiving written notification from
the Board of Directors.

 

Nothwithstanding the foregoing, if you become eligible to participate in the
Company’s 2009 Change in Control Severance Plan (the “2009 Severance Plan”), the
vesting acceleration provisions in the 2009 Severance Plan shall apply instead
of those contained herein.  In addition, the restricted stock units shall be
treated as “shares” for purposes of acceleration of vesting under the 2009
Severance Plan.

 

If the Company is subject to a Change in Control before your Service terminates,
the restricted stock units will vest in full if not assumed or replaced with a
new award as set forth in Section 10.1 of the Plan.

 

No additional restricted stock units vest after your Service has terminated for
any reason, except as set forth in the 2009 Severance Plan to the extent you are
eligible for benefits thereunder.  It is intended that vesting in the restricted
stock units is commensurate with a full-time work schedule.  For possible
adjustments that may be made by the Company, see the Section below entitled
“Leaves of Absence and Part-Time Work.”

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award will be forfeited.  This means that the restricted
stock units will revert to the Company.  You receive no payment for restricted
stock units that are forfeited.  The Company determines when your Service
terminates for all purposes of your restricted stock units.

 

2

--------------------------------------------------------------------------------


 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or the Parent, Subsidiary or Affiliate employing
you) in writing.  If your leave of absence (other than a military leave) lasts
for more than 6 months, then vesting will be suspended on the day that is 6
months and 1 day after the leave of absence began.  Vesting will resume
effective as of the second vesting date after you return from leave of absence
provided you have worked at least one day during that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the restricted stock units vest, so that the
rate of vesting is commensurate with your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest.  After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units.  No fractional shares shall be
issued.

 

 

 

Section 409A

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted stock units is intended to be exempt from the application of
Code Section 409A pursuant to the “short-term deferral exemption” in Treasury
Regulation 1.409A-1(b)(4) and shall be administrated and interpreted in a manner
that complies with such exemption.

 

Notwithstanding the foregoing, to the extent it is determined that settlement of
these restricted stock units is not exempt from Code Section 409A as a
short-term deferral or otherwise and the Company determines that you are a
“specified employee,” as defined in the regulations under Code Section 409A, at
the time of your “separation from service,” as defined in those regulations,
then any restricted stock units that otherwise would have been settled during
the first six months following your separation from service will instead be
settled on the first business day following the earlier of the six-month
anniversary of your separation from service or your death, unless the event
triggering vesting is an event other than your separation from

 

3

--------------------------------------------------------------------------------


 

 

 

service.

 

 

 

No Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock.  Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death. A beneficiary designation must be
filed with the Company on the proper form.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any withholding taxes that may be due as a result of the vesting
and/or settlement of this award.  Prior to the relevant taxable event, you shall
pay or make adequate arrangements satisfactory to the Company (and/or the
Parent, Subsidiary or Affiliate employing you) to satisfy all withholding
obligations for applicable taxes.

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be issued upon the vesting
of your restricted stock units or a lesser number necessary to meet tax
withholding obligations.  Such sales shall be effected at a market price
following the date that the restricted stock units vest (unless you and the
Company have agreed to a later settlement date pursuant to procedures that the
Company may prescribe at its discretion).

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations.  To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company (or the Parent, Subsidiary
or Affiliate employing you) may in its discretion (a) withhold the balance of
all applicable taxes legally payable by you from your wages or other cash
compensation paid to you by the Company (or the Parent, Subsidiary or Affiliate
employing you) and/or (b) withhold in shares of Common Stock, provided that the
Company only withholds an amount of shares not in excess of the amount necessary
to satisfy the minimum withholding amount.  The fair market value of withheld
shares, determined as of the date taxes otherwise would have been withheld in
cash, will be applied against the withholding taxes.  If the Company satisfies
the obligation for taxes by withholding a number of shares of Common Stock as
described above, you are deemed to have been issued the full number of shares
subject to the award of restricted stock units.

 

4

--------------------------------------------------------------------------------


 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).  This 10b5-1 Plan is
adopted to be effective as of the first date on which the restricted stock units
vest.  This 10b5-1 Plan is being adopted to permit you to sell a number of
shares awarded upon the vesting of restricted stock units sufficient to pay
withholding taxes that become due as a result of this award or the vesting of
the restricted stock units or, if you elect within thirty days following
notification via the broker whom the Company has selected for this purpose of
your restricted stock unit award, to permit you to sell all of the vested
restricted stock units.  You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the broker is under no
obligation to arrange for such sale at any particular price. You acknowledge
that the broker may aggregate your sales with sales occurring on the same day
that are effected on behalf of other Company employees pursuant to sales of
shares vesting under Company options or restricted stock unit awards and your
proceeds will be based on a blended price for all such sales. You acknowledge
that you will be responsible for all brokerage fees and other costs of sale, and
you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  You acknowledge that it may not
be possible to sell Common Stock during the term of this 10b5-1 Plan due to
(a) a legal or contractual restriction applicable to you or to the broker, (b) a
market disruption, (c) rules governing order execution priority on the Nasdaq
Global Market, (d) a sale effected pursuant to this 10b5-1 Plan that fails to
comply (or in the reasonable opinion of the broker’s counsel is likely not to
comply) with Rule 144 under the Securities Act of 1933, if applicable, or (e) if
the Company determines that sales may not be effected under this 10b5-1 Plan. 
You acknowledge that this 10b5-1 Plan is subject to the terms of any policy
adopted now or hereafter by the Company governing the adoption of 10b5-1 plans.

 

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an

 

5

--------------------------------------------------------------------------------


 

 

 

agreement between the Company and its underwriters prohibit a sale.  This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent, Subsidiary or Affiliate) in any capacity. 
The Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

 

 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units may be adjusted pursuant to the
Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware (without regard to its
choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award.  Any prior agreements, commitments or negotiations concerning this award
are superseded.  This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6

--------------------------------------------------------------------------------


 

Form of Notice of Restricted Stock Award and Restricted Stock Agreement under
2012 Equity Incentive Plan

(Executive Officers)

 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Theravance, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:

 

«Name»

 

 

 

Total Number of Shares Granted:

 

«TotalShares»

 

 

 

Date of Grant:

 

«DateGrant»

 

Vesting Schedule:

 

Vesting of the shares is dependent upon continuous service as an Employee or
Consultant (“Service”) throughout the vesting period.  The shares will vest as
follows:  «InitialVestPercentage»% on «InitialVestDate»;
«SubsequentVestPercentage»% on «SecondVestDate»; and an additional
«SubsequentVest Percentage»% on the final day of each 3-month period thereafter,
provided that you remain in continuous Service through such date.

 

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Theravance, Inc. 2012 Equity Incentive Plan (the
“Plan”) and of the Agreement that is attached to and made a part of this
document.  Capitalized terms not defined herein have the meaning ascribed to
such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK AGREEMENT

 

Payment for Shares

 

The shares have been awarded to you in consideration of your past service to the
Company and no payment is required for the shares that you are receiving, except
for satisfying any withholding taxes that may be due as a result of the grant of
this award or the vesting or transfer of the shares.

 

 

 

Transfer

 

On the terms and conditions set forth in the Notice of Restricted Stock Award
and this Agreement, the Company agrees to transfer to you the number of shares
of its Common Stock set forth in the Notice of Restricted Stock Award. 

 

 

 

Vesting

 

The shares will vest as shown in the Notice of Restricted Stock Award.

 

The shares are eligible for vesting acceleration under the Company’s Change in
Control Severance Plan and 2009 Change in Control Severance Plan (each, a
“Severance Plan”) to the extent you are eligible to participate in either such
Severance Plan.

 

No additional shares vest after your Service has terminated for any reason,
except as set forth in the Notice of Restricted Stock Award, in this Agreement
or, to the extent you are eligible to participate in a Severance Plan, in a
Severance Plan.

 

It is intended that vesting in the shares is commensurate with a full-time work
schedule.  For possible adjustments that may be made by the Company, see the
Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

Shares Restricted

 

Unvested shares will be considered “Restricted Shares.”

 

You may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence.  You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren.  However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. 

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination.  This means that the

 

--------------------------------------------------------------------------------


 

 

 

Restricted Shares will revert to the Company.  You receive no payment for
Restricted Shares that are forfeited. The Company determines when your Service
terminates for all purposes of this award.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or the Parent, Subsidiary or Affiliate employing
you) in writing.  If your leave of absence (other than a military leave) lasts
for more than 6 months, then vesting will be suspended on the day that is 6
months and 1 day after the leave of absence began.  Vesting will resume
effective as of the second vesting date after you return from leave of absence
provided you have worked at least one day during that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

 

 

 

 

If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the shares vest, so that the rate of vesting
is commensurate with your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

The Restricted Shares are issued in book-entry form, registered in your name,
and held in escrow at the Company’s designated brokerage pending the date on
which shares vest.  After shares vest, the Company will release from escrow the
number of shares of Common Stock representing your vested shares, registered in
your name or in the name of your legal representatives, beneficiaries or heirs,
as the case may be. 

 

 

 

Voting Rights

 

You may vote your shares even before they vest.

 

 

 

Dividend Rights

 

Any cash dividends distributed with respect to Restricted Shares shall be
subject to the same terms and conditions as apply to the Restricted Shares to
which they relate and shall be paid to you (less all applicable withholding
taxes) promptly upon vesting.

 

 

 

Withholding Taxes

 

No shares will be released to you unless you have made arrangements acceptable
to the Company (and/or the Parent, Subsidiary or Affiliate employing you) to pay
any withholding taxes that may be due as a result of this award or the vesting
of the shares.  Prior to the relevant taxable event, you shall pay or make
adequate arrangements satisfactory to the Company (and/or the Parent, Subsidiary
or Affiliate

 

2

--------------------------------------------------------------------------------


 

 

 

employing you) to satisfy all withholding obligations for applicable taxes.

 

At your discretion, these arrangements may include (a) payment in cash,
(b) payment from the proceeds of the sale of shares through a Company-approved
broker or (c) withholding shares of Company stock that otherwise would be
released to you upon vesting with a fair market value not in excess of the
amount necessary to satisfy the minimum withholding amount, provided that the
Company, acting through the Board of Directors or Compensation Committee, may
provide prospectively that it no longer authorizes (c) withholding of shares.

 

If the Company satisfies the obligation for taxes by withholding a number of
shares of Common Stock as described above, you will be deemed to have received
the full number of shares released from restrictions, including the number of
shares withheld to satisfy tax withholding obligations, and the fair market
value of these shares, determined as of the date when taxes otherwise would have
been withheld in cash, will be applied to the withholding taxes.

 

You acknowledge that the proceeds of a sale pursuant to (b) above or withholding
pursuant to (c) above may not be sufficient to satisfy your withholding
obligations.  To the extent the proceeds from such sale are insufficient to
cover the taxes due, the Company may in its discretion withhold the balance of
all applicable taxes legally payable by you from your wages or other cash
compensation paid to you by the Company.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, regulations,
Company policies (including the Company’s Insider Trading Policy, a copy of
which can be found on the Company’s intranet) or an agreement between the
Company and its underwriters prohibit a sale.  This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company, a Parent, a Subsidiary or an Affiliate in any
capacity.  The Company and its Parent, Subsidiaries and Affiliates reserve the
right to terminate your Service at any time, with or without cause.

 

 

 

Additional or Exchanged Securities and Property

 

In the event of a merger or consolidation of the Company with or into another
entity, any other corporate reorganization, a stock split, the declaration of a
stock dividend, the declaration of an extraordinary dividend payable in a form
other than stock, a spin-off, a recapitalization or a similar transaction
affecting the Company’s outstanding Common Stock, any securities or other
property (including cash or cash equivalents) that are by reason of such

 

3

--------------------------------------------------------------------------------


 

 

 

transaction exchanged for, or distributed with respect to, any Restricted Shares
shall be subject to the same terms and conditions (including, without
limitation, vesting and forfeiture) as are applicable to the Restricted Shares
under this Agreement and the Plan.  Appropriate adjustments to reflect the
exchange or distribution of such securities or property shall be made to the
number and/or class of the Restricted Shares. 

 

 

 

Recoupment Policy

 

The shares issued pursuant to this award shall be subject to any Company
recoupment policy in effect from time to time.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award.  Any prior agreements, commitments or
negotiations concerning this award are superseded.  This Agreement may be
amended only by another written agreement between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------


 

Form of Notice of Restricted Stock Award and Restricted Stock Agreement under
2012 Equity Incentive Plan

(Officers, other than Executive Officers)

 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Theravance, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:

 

«Name»

 

 

 

Total Number of Shares Granted:

 

«TotalShares»

 

 

 

Date of Grant:

 

«DateGrant»

 

Vesting Schedule:

 

Vesting of the shares is dependent upon continuous service as an Employee or
Consultant (“Service”) throughout the vesting period.  The shares will vest as
follows:  «InitialVestPercentage»% on «InitialVestDate»;
«SubsequentVestPercentage»% on «SecondVestDate»; and an additional
«SubsequentVestPercentage »% on the final day of each 3-month period thereafter,
provided that you remain in continuous Service through such date.

 

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Theravance, Inc. 2012 Equity Incentive Plan (the
“Plan”) and of the Agreement that is attached to and made a part of this
document.  Capitalized terms not defined herein have the meaning ascribed to
such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of these shares, you are simultaneously
entering into a trading arrangement that complies with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a “10b5-1 Plan”). 
As of the date of the Agreement, you are not aware of any material nonpublic
information concerning the Company or its securities, or, as of the date any
sales are effected pursuant to the 10b5-1 Plan, you will not effect such sales
on the basis of material nonpublic information about the securities or the
Company of which you were aware at the time you entered into the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK AGREEMENT

 

Payment for Shares

 

The shares have been awarded to you in consideration of your past service to the
Company and no payment is required for the shares that you are receiving, except
for satisfying any withholding taxes that may be due as a result of the grant of
this award or the vesting or transfer of the shares.

 

 

 

Transfer

 

On the terms and conditions set forth in the Notice of Restricted Stock Award
and this Agreement, the Company agrees to transfer to you the number of shares
of its Common Stock set forth in the Notice of Restricted Stock Award.

 

 

 

Vesting

 

The shares will vest as shown in the Notice of Restricted Stock Award.

 

The shares are eligible for vesting acceleration under the Company’s Change in
Control Severance Plan and 2009 Change in Control Severance Plan (each, a
“Severance Plan”) to the extent you are eligible to participate in either such
Severance Plan.

 

No additional shares vest after your Service has terminated for any reason,
except as set forth in the Notice of Restricted Stock Award, in this Agreement
or, to the extent you are eligible to participate in a Severance Plan, in a
Severance Plan.

 

It is intended that vesting in the shares is commensurate with a full-time work
schedule. For possible adjustments that may be made by the Company, see the
Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

Shares Restricted

 

Unvested shares will be considered “Restricted Shares.”

 

You may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence. You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the Restricted Shares will
revert to the Company. You receive no

 

--------------------------------------------------------------------------------


 

 

 

payment for Restricted Shares that are forfeited. The Company determines when
your Service terminates for all purposes of this award.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or the Parent, Subsidiary or Affiliate employing
you) in writing. If your leave of absence (other than a military leave) lasts
for more than 6 months, then vesting will be suspended on the day that is 6
months and 1 day after the leave of absence began. Vesting will resume effective
as of the second vesting date after you return from leave of absence provided
you have worked at least one day during that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the shares vest, so that the rate of vesting
is commensurate with your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

The Restricted Shares are issued in book-entry form, registered in your name,
and held in escrow at the Company’s designated brokerage pending the date on
which shares vest. After shares vest, the Company will release from escrow the
number of shares of Common Stock representing your vested shares, registered in
your name or in the name of your legal representatives, beneficiaries or heirs,
as the case may be.

 

 

 

Voting Rights

 

You may vote your shares even before they vest.

 

 

 

Dividend Rights

 

Any cash dividends distributed with respect to Restricted Shares shall be
subject to the same terms and conditions as apply to the Restricted Shares to
which they relate and shall be paid to you (less all applicable withholding
taxes) promptly upon vesting.

 

 

 

Withholding Taxes

 

No shares will be released to you unless you have made arrangements acceptable
to the Company (and/or the Parent, Subsidiary or Affiliate employing you) to pay
any withholding taxes that may be due as a result of this award or the vesting
of the shares. Prior to the relevant taxable event, you shall pay or make
adequate arrangements satisfactory to the Company (and/or the Parent, Subsidiary
or Affiliate employing you) to satisfy all withholding obligations for
applicable

 

2

--------------------------------------------------------------------------------


 

 

 

taxes.

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be released to you upon
the vesting of your Restricted Shares or a lesser number necessary to meet tax
withholding obligations. Such sales shall be effected at a market price
following the date that the Restricted Shares vest.

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations. To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company (or the Parent, Subsidiary
or Affiliate employing you) may in its discretion (a) withhold the balance of
all applicable taxes legally payable by you from your wages or other cash
compensation paid to you by the Company (or the Parent, Subsidiary or Affiliate
employing you) and/or (b) withhold in shares of Common Stock, provided that the
Company only withholds an amount of shares not in excess of the amount necessary
to satisfy the minimum withholding amount. The fair market value of withheld
shares, determined as of the date taxes otherwise would have been withheld in
cash, will be applied against the withholding taxes. Even if the Company
satisfies the obligation for taxes by withholding a number of shares of Common
Stock as described above, you will be deemed to have received the full number of
shares released from restrictions, including the number of shares sold or
withheld to satisfy tax withholding obligations.

 

3

--------------------------------------------------------------------------------


 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is
adopted to be effective as of the first date on which Restricted Shares vest.
This 10b5-1 Plan is being adopted to permit you to sell a number of shares to be
released to you upon the vesting of Restricted Shares sufficient to pay
withholding taxes that become due as a result of this award or the vesting of
the Restricted Shares or, if you elect within thirty days following notification
via the broker whom the Company has selected for this purpose of your restricted
stock award, to permit you to sell all of the vested Restricted Shares. You
hereby appoint the Company as your agent and attorney-in-fact to instruct the
broker with respect to the number of shares to be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the broker is under no
obligation to arrange for such sale at any particular price. You acknowledge
that the broker may aggregate your sales with sales occurring on the same day
that are effected on behalf of other Company employees pursuant to sales of
shares vesting under Company options, restricted stock awards or restricted
stock unit awards and your proceeds will be based on a blended price for all
such sales. You acknowledge that you will be responsible for all brokerage fees
and other costs of sale, and you agree to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to any such sale.
You acknowledge that it may not be possible to sell Common Stock during the term
of this 10b5-1 Plan due to (a) a legal or contractual restriction applicable to
you or to the broker, (b) a market disruption, (c) rules governing order
execution priority on the Nasdaq Global Market, (d) a sale effected pursuant to
this 10b5-1 Plan that fails to comply (or in the reasonable opinion of the
broker’s counsel is likely not to comply) with Rule 144 under the Securities Act
of 1933, if applicable, or (e) if the Company determines that sales may not be
effected under this 10b5-1 Plan. You acknowledge that this 10b5-1 Plan is
subject to the terms of any policy adopted now or hereafter by the Company
governing the adoption or administration of 10b5-1 plans.

 

4

--------------------------------------------------------------------------------


 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, regulations,
Company policies (including the Company’s Insider Trading Policy, a copy of
which can be found on the Company’s intranet) or an agreement between the
Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company, a Parent, a Subsidiary or an Affiliate in any capacity.
The Company and its Parent, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

 

 

Additional or Exchanged Securities and Property

 

In the event of a merger or consolidation of the Company with or into another
entity, any other corporate reorganization, a stock split, the declaration of a
stock dividend, the declaration of an extraordinary dividend payable in a form
other than stock, a spin-off, a recapitalization or a similar transaction
affecting the Company’s outstanding Common Stock, any securities or other
property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Restricted Shares
shall be subject to the same terms and conditions (including, without
limitation, vesting and forfeiture) as are applicable to the Restricted Shares
under this Agreement and the Plan. Appropriate adjustments to reflect the
exchange or distribution of such securities or property shall be made to the
number and/or class of the Restricted Shares.

 

 

 

Recoupment Policy

 

The shares issued pursuant to this award shall be subject to any Company
recoupment policy in effect from time to time.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------


 

Form of Notice of Stock Option Grant and Stock Option Agreement under 2012
Equity Incentive Plan

(Director Auto Grant)

 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Theravance, Inc. (the “Company”):

 

Name of Optionee:

 

«FirstName» «LastName»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Exercise Price Per Share:

 

$«Price»

 

 

 

Date of Grant:

 

«GrantDate»

 

 

 

Vesting Schedule:

 

This option shall vest and become exercisable as to <<fraction>> of the Shares
subject to this option when you complete each month of continuous service as an
Outside Director (“Service”) following the Grant Date. In addition, this option
shall vest and become exercisable in full on the date of the Company’s 20    
Annual Meeting of Stockholders, provided you remain in continuous Service
through such date.

 

 

 

Expiration Date:

 

«ExpirationDate». This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement, and may be terminated
sooner in connection with certain corporate transactions as provided in
Article XI of the Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2012 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:

 

THERAVANCE, INC.

 

 

 

 

 

 

 

 

 

By:

 

«FirstName» «LastName»

 

Title:

 

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

 

This option is intended to be a nonstatutory stock option, as provided in the
Notice of Stock Option Grant.

 

 

 

Vesting

 

This option vests and becomes exercisable as shown in the Notice of Stock Option
Grant.

 

This option shall vest and become exercisable in full if the Company is subject
to a “Change in Control” (as defined in the Plan) before your Service terminates
or upon your death.

 

For purposes of this Agreement, “Service” means your service as an Outside
Director.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason except as set forth above.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (This option will expire earlier if
your Service terminates, as described below, and this option may be terminated
sooner as provided in Article XI of the Plan.)

 

You may exercise this option, to the extent vested and exercisable, at any time
before its expiration or termination pursuant to this Agreement or the Plan.

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire immediately
to the extent it is unvested as of your termination date and does not vest as a
result of your termination of Service. The Company determines when your Service
terminates for all purposes of this option.

 

If your Service terminates for any reason except a termination for Cause, then
this option, to the extent vested as of your termination date, will expire at
the close of business at Company headquarters on the date 36 months after your
termination date. If your Service terminates for Cause, then this option will
expire on your termination date.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii)

 

2

--------------------------------------------------------------------------------


 

 

 

conviction of a felony under the laws of the United States or any state thereof,
(iii) gross negligence or (iv) repeated failure to perform lawful assigned
duties for thirty days after receiving written notification from the Board.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

In no event may this option be exercised for any fractional shares.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

·                  Your personal check, a cashier’s check, a money order, or by
wire transfer.

 

·                  Shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

·                  Irrevocable directions to a securities broker approved by the
Company

 

3

--------------------------------------------------------------------------------


 

 

 

to sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given in accordance with the instructions of the
Company and the broker. This exercise method is sometimes called a “same-day
sale.”

 

·                  With the Company’s consent (which may be granted by the Board
of Directors or the Compensation Committee of the Board of Directors), by having
the Company withhold shares of Common Stock that would otherwise be issued on
exercise of the option. The value of the withheld shares, determined as of the
effective date of the option exercise, will be applied to the option exercise
price. This exercise method is sometimes referred to as a “net exercise”.

 

 

 

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s Intranet) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation. A beneficiary designation must be filed with
the Company on the proper form.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, a Subsidiary or an Affiliate in any capacity. The Company and
its Parents, Subsidiaries and Affiliates reserve the right to terminate your
Service at any time, with or without cause. Nor shall this Agreement in any way
be construed or interpreted so as to affect adversely or otherwise impair the
right of the Company or the stockholders to remove you from the Board at any
time in accordance

 

4

--------------------------------------------------------------------------------


 

 

 

with the provisions of applicable law.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until this option has been exercised by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before exercise of this
option, except as described in the Plan.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Stock Option Grant and the Plan constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------


 

Form of Notice of Restricted Stock Unit Award and Restricted Stock Unit
Agreement under 2012 Equity Incentive Plan (Director Auto Grant)

 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Stock Units:

6,000

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement.

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Outside Director (“Service”)
throughout the vesting period.  The restricted stock units will vest in twelve
(12) equal monthly installments following the Date of Grant, provided that you
remain in continuous Service through each such date. In addition, all of the
restricted stock units subject to this award will vest immediately if the
Company is subject to a Change in Control (as defined in the Plan) before your
continuous Service terminates and upon your death.  Finally, any remaining
unvested units will vest on the date of the Company’s 20     Annual Meeting of
Stockholders, provided you remain in continuous Service through such date.

 

You and the Company agree that your right to receive the restricted stock units
is granted under and governed by the terms and conditions of the Plan and of the
Restricted Stock Unit Agreement that is attached to and made a part of this
document.  Capitalized terms not defined herein have the meaning ascribed to
such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

 

RECIPIENT:

THERAVANCE, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Units

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your restricted stock units are bookkeeping entries.  They represent only the
Company’s unfunded and unsecured promise to issue shares of Common Stock on a
future date.  As a holder of restricted stock units, you have no rights other
than the rights of a general creditor of the Company.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

No additional restricted stock units vest after your Service has terminated for
any reason, except as set forth on the Notice of Restricted Stock Unit Award.

 

For purposes of this Agreement, “Service” means your continuous service as an
Outside Director.

 

 

 

 

 

Regardless of when the restricted stock units vest, settlement of the units will
only occur at the time specified below under “Time of Settlement”.

 

 

 

Time of Settlement

 

A vested restricted stock unit will be settled on the fourth anniversary of the
Date of Grant or, if earlier, 60 days following your “separation from service”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) or your death.

 

 

 

 

 

In the event of a Change in Control that also constitutes a “change in control
event” under Treasury Regulation 1.409A-3(a)(5) (a “409A CiC”), all vested
restricted stock units will be settled immediately prior to the closing of the
transaction that constitutes a Change in Control.  In the event of a Change in
Control that is not a 409A CiC, the vested restricted stock units will be
settled as described in the rest of this section or, if sooner, immediately
prior to a 409A CiC after such Change in Control.

 

 

 

 

 

Notwithstanding anything to the contrary in the Plan, the Notice of Restricted
Stock Unit Award or any other section of this Agreement, the Company may
accelerate settlement of these restricted stock units from the time specified in
this section only in accordance with Treasury Regulation 1.409A-3(j)(4). 

 

 

 

Form of Settlement

 

At the time of settlement, you will receive one share of the Company’s

 

--------------------------------------------------------------------------------


 

Form of Notice of Restricted Stock Unit Award and Restricted Stock Unit
Agreement under 2012 Equity Incentive Plan (Director Auto Grant)

 

 

 

Common Stock for each vested restricted stock unit.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award will be forfeited immediately.  This means that the
restricted stock units will immediately revert to the Company.  You receive no
payment for restricted stock units that are forfeited.  The Company determines
when your Service terminates for all purposes of your restricted stock units.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units are settled.  At the time of settlement, a stock
certificate for the shares representing your vested restricted stock units shall
be released to you or the Company shall cause to be issued in book-entry form,
registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units.  No fractional shares shall be
issued.

 

 

 

No Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock.  Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.  A beneficiary designation must
be filed with the Company on the proper form.

 

 

 

Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the vesting and/or settlement of this award.

 

These restricted stock units are subject to Code Section 409A.  The Company has
attempted in good faith to structure this award in a manner that conforms to the
requirements of Code Sections 409A(a)(2), (3) and (4), and any ambiguities
herein will be interpreted to so comply to the maximum extent permissible. 
However, you acknowledge and agree that the Company has made no representations
or warranties to you with respect to whether this award in fact complies with
Code Sections 409A(a)(2), (3) and (4) or the income tax consequences related to
this award. 

 

2

--------------------------------------------------------------------------------


 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale.  This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company (or a Parent, Subsidiary or Affiliate) in any capacity.  The Company and
its Parents, Subsidiaries and Affiliates reserve the right to terminate your
Service at any time, with or without cause. Nor shall this Agreement in any way
be construed or interpreted so as to affect adversely or otherwise impair the
right of the Company or the stockholders to remove you from the Board at any
time in accordance with the provisions of applicable law.

 

 

 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units may be adjusted pursuant to the
Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware (without regard to its
choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award.  Any prior agreements, commitments or negotiations concerning this award
are superseded.  This Agreement may be amended only by another written agreement
between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------